Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12, 14-18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2014/0002362) in view of Lin (US 2016/0283078).

1. Srivastava discloses a game controller (“video game control controller”, paragraph 25), comprising: 
a housing (housing 102 in Fig. 1, paragraph 19); 
a trackball rotatably retained within the housing (trackball 110 in Fig. 1, paragraphs 20-21); 

a touch sensor located within the housing (210, 220 310, 410, 510, 610, 730 in Figs. 2-7, paragraphs 28-29, 34-42, 44)
wherein the trackball includes a conductive core (“solid ball of conductive material”, paragraphs 21, 31) that transfers a capacitive charge from the user (“The human body is capable of storing charge and thus introduces a relatively small capacitance when placed in contact with a conductor”; paragraph 36) to the touch sensor when the user is physically touching the trackball (paragraphs 20, 22, 32, 36-39, 44-46).
 a processor located within the housing (controller 732 in Fig. 7; paragraphs 42-45), that simulates a displacement of a simulated joystick from a default center position based on a change in the offset value (In the broadest reasonable interpretation a “simulated joystick input” is interpreted an input conveying direction or movement. Srivastava discloses that direction or movement inputs in the x and y axis or change in offset value processed by the controller 723; paragraphs 30, 41, 42-45, 51, Fig. 8).
Srivastava the claimed invention but fails to teach that the touch sensor is configured to reset the offset value to zero when the touch sensor detects that a user is not physically touching the trackball and return of the simulated joystick to the default center position based on a change in the offset value. Nevertheless, such modification 




3. Srivastava discloses the game controller of claim 1, wherein the touch sensor detects when the user is not physically touching the trackball based on a change in the capacitive charge (“In this manner, the capacitive trackball assembly 108 may act as a capacitive touch sensor having a capacitance C.sub.T when the conductive trackball 110 is not in contact with a user”, paragraph 20. “As with the configurations of FIGS. 4 and 5, the configuration of FIG. 6 provides an effective capacitance C.sub.sensor of C.sub.T when the user is not in contact with the conductive trackball 110”, paragraph 39. See also paragraphs 20, 37, 39, 49, 61).

4. Srivastava discloses the game controller of claim 1, wherein the displacement is simulated by determining a direction and a distance the trackball has rotated using the offset value and mapping the direction and the distance into X and Y coordinates using an X-Y coordinate system that has upper and lower bounds for each axis (Srivastava discloses the processor is configured to determine the rotational vector in 

10. Srivastava discloses the game controller of claim 1, wherein the motion sensor is an optical sensor located proximate the trackball (Motion sensor can employ a laser sensor that detects motion of the conductive trackball in the corresponding direction or orientation based on a change in reflection or refracting of laser light reflected off of a surface of the conductive trackball; paragraph 30. A laser sensor inherently comprises an optical sensor proximate to the trackball in order to detect the reflected or refracted laser light.).

11. Srivastava discloses the game controller of claim 1, wherein the touch sensor is a capacitive sensor located between the trackball and the motion sensor (For example, conductive plates, 210, 310, 410, 510, and 610 in Figs. 2-6 is between the trackball and roller sensors.).

12. Srivastava discloses the game controller of claim 1, wherein the touch sensor is a pressure sensor located within the housing (signal “press” or “click” when downward force is placed on the trackball, or the conductive contact is forced down, which engages the corresponding push button; paragraph 33).



15. See rejection for claim 1 above. 

16-18, 22. See rejections for claims 1-4, 14 above.

Claims 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2014/0002362) in view of Lin (US 2016/0283078) as applied to claim 1 above, and further in view of De Luis (US 2014/0274231).

5, 8. Srivastava discloses the claimed invention but fails to teach that the housing includes a conducive faceplate (claim 5), and the conductive faceplate is connected to a RF ground via a filter (claim 8). Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. Srivastava discloses that the game controller comprises an interface (722 in Fig. 7) to communicate with the electronic device (744 in Fig. 7). The interface may be a wireless interface with a radio frequency (RF) transmitter (paragraph 47). In an analogous art to handheld devices that transmit data wirelessly, De Luis discloses a handheld device comprising a conductive faceplate (conductive material around perimeter of the mobile communication device, paragraphs .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2014/0002362) in view of Lin (US 2016/0283078) as applied to claim 1 in view of Tremmel (US 5,632,679).

9. Srivastava discloses the claimed invention as discussed above but fails to teach that housing includes a non-conductive faceplate. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to gaming controllers Tremmel discloses a video game controller comprising a plurality of touch inputs (conductive contact points adapted to touch the skin of the hands of the user; abstract, cols. 2:65-3:3; 3:4-3:66). Tremmel discloses the faceplate (casing 1, See Figs. 1-2) is made from non-conductive materials that insulates .

Claims 13, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US 2014/0002362) in view of Lin (US 2016/0283078) as applied to claims 1, 15 in view of Tager (US 2018/0104574)

13, 23. Srivastava discloses that the game the game controller of claim 1 further comprising a plurality of buttons (buttons on keypad 114 in Fig. 1), but fails to teach that the game controllers comprises a joystick and that buttons and joystick are mapped to keys in a keyboard. Nevertheless, such modifications would have been obvious to one of ordinary skilled in the art. Srivastava discloses that the game controllers can include “other user-manipulable controls can include, for example, switches, toggles, trigger buttons, touch pads, and the like, and which may be located on one or both of the top surface 104 and the bottom surface 106” (paragraph 24). Srivastava discloses that the electronic/gaming device (744 in Fig. 7) can include for example tablet computer, notebook computer, etc. (paragraph 48). In an analogous art to game controllers, Tager discloses a game controller (22 in Fig. 1) comprising a joystick (2 or 15 in Fig. 1) and plurality of buttons 3-5, 9-14, 17-20 in Fig. 1). Tager discloses that the inputs can be mapped to keys in a keyboard (paragraphs 25, 38, 43-44). Tager discloses that the .

Allowable Subject Matter
Claims 6-7, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	The rejection under 35 USC 112 1st paragraph has been withdrawn.
	New prior art rejection has been made as necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASSON H YOO/Primary Examiner, Art Unit 3715